On Motion for Rehearing.
I concur in our order of March 13, 1942, reversing the judgment of the trial court and remanding the cause for a new trial, but without agreeing to all of the conclusions indicated in the opinion of our court of that date.
It seems to me that the four year statute of limitations, Art. 5529, R.C.S., is applicable to a suit like this, where the plaintiff seeks to set aside a deed executed by her on the ground that it was obtained by means of the fraudulent acts of the defendant, and that the theories of a constructive trust, advanced by the plaintiff, are not sufficient to bring the case under the statutes of limitations relating to suits to recover title to land. I believe that the case is controlled by such decisions as that in Slaughter v. Qualls, Tex.Sup., 162 S.W.2d 671, and the decisions therein cited, including McCampbell v. Durst,15 Tex. Civ. App. 522, 40 S.W. 315, and Commercial Nat. Bank v. Wheelock, 52 Ohio St. 534, 40 N.E. 636, 49 Am. St. Rep. 738. To the same effect is the holding of this court in Hughes v. Wright, 127 S.W.2d 215. In my judgment the holding of the San Antonio Court of Civil Appeals in Hall v. Miller, 147 S.W.2d 266, writ of error dismissed, is not controlling upon us in this case.